[mgpc_ex10z2002.gif] [mgpc_ex10z2002.gif]




EXHIBIT 10.2

EMPLOYMENT AGREEMENT







This EMPLOYMENT AGREEMENT (this “Agreement”) dated December 19, 2018 is entered
into by and between Moregain Pictures, Inc., a Nevada corporation (the
“Company”), and Alexandra Yeung the undersigned individual (“Executive”).  




RECITAL




The Company and Executive (collectively referred to in this Agreement as the
“Parties” and sometimes referred to in this Agreement as a “Party”) desire to
enter into an Employment Agreement setting forth the terms and conditions of
Executive’s employment by the Company.  




AGREEMENT




NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the Company and Executive agree as follows:




1.

Employment.




(a)

Term. The Company hereby employs Executive to serve as Chief Financial Officer
to serve in such additional or different position or positions as the Parties
shall mutually agree. The term of employment shall be for a period of five (5)
years (“Employment Period”) to commence on the date hereof, unless earlier
terminated as set forth herein.




(b)

Duties and Responsibilities. Executive shall report directly to the Company’s
Board of Directors (the “Board”) or CEO. The Company shall use its best efforts
to convince the shareholders of the Company to elect and reelect Executive to
the Board during the Employment Period.  Within the limitations established by
the Bylaws of the Company, Executive shall have each and all of the duties and
responsibilities of those positions and such other or different duties on behalf
of the Company, as may be assigned from time to time by the Board.




(c)

Location. The initial principal location at which Executive shall perform
services for the Company shall be at Burbank, California.  Executive understands
that business travel may be required to properly discharge Executive’s duties
and responsibilities under this Agreement.




2.

Compensation.




(a)

Base Salary.  Executive shall be paid a base salary of $120,000 per year (the
“Base Salary”), payable in bi-weekly installments consistent with Company’s
payroll practices.  The annual Base Salary shall be reviewed by the Board on or
before January 1 of each year starting on January 1, 2020, unless Executive’s
employment hereunder shall have been terminated earlier pursuant to this
Agreement, to determine if such Base Salary should be increased for the
following year in recognition of Executive’s services to the Company.




(b)

Annual Bonus.  During Executive’s employment pursuant to this Agreement,
Executive shall be eligible to receive a discretionary annual bonus, payable at
such times and in such amounts as the Board shall determine.




(c)

Payment. Payment of all compensation to Executive hereunder shall be made in
accordance with the relevant Company policies in effect from time to time,
including normal payroll practices, and shall be subject to all applicable
employment and withholding taxes.











1







--------------------------------------------------------------------------------

[mgpc_ex10z2002.gif] [mgpc_ex10z2002.gif]




(d)

Other Employee Benefits.  Executive shall be eligible to participate in the
employee benefit plans and programs generally available to the Company's senior
executives, including disability benefits, subject to the terms and conditions
of such plans and programs. Executive shall also be entitled to the fringe
benefits and perquisites that are made available to other similarly situated
executives of the Company. The Company reserves the right to amend, modify or
terminate any of its benefit plans or programs at any time and for any reason




3.

Other Employment Benefits.




(a)

Business Expenses. Upon submission of itemized expense statements in the manner
specified by the Company, Executive shall be entitled to reimbursement for
reasonable travel and other reasonable business expenses duly incurred by
Executive in the performance of his duties under this Agreement.




(b)

Benefit Plans. Executive shall be entitled to participate in the Company’s
employee benefit plans and programs generally available to the Company's senior
executives, including disability benefits, subject to the terms and conditions
of such plans and programs Executive shall also be entitled to the fringe
benefits and perquisites that are made available to other similarly situated
executives of the Company. The Company reserves the right to amend, modify or
terminate any of its benefit plans or programs at any time and for any reason




(c)

Vacation. Executive shall be entitled to paid vacation in accordance with the
Company's policies in effect from time to time.




4.

Executive’s Business Activities. Nothing in this Agreement shall preclude
Executive from devoting reasonable periods of time to charitable and community
activities, managing personal investments and, subject to Board approval, which
shall not be unreasonably withheld, serving on the boards of other public or
private companies that are not in competition with the Company, provided that
none of the activities referred to in this sentence interferes with the
performance of Executive’s duties under this Agreement or creates a conflict of
interest.




5.

Termination of Employment.  The Employment Period and Executive’s employment
under this Agreement may be terminated either by the Company or Executive at any
time and for any reason; provided, that, unless otherwise provided in this
Agreement, either Party shall give the other Party at least 15 days’ advance
written notice of termination other than for Cause.




(a)

For Cause. Notwithstanding anything in this Agreement to the contrary, the
Company may immediately terminate Executive’s employment hereunder for “Cause”
if Executive: (1) is convicted of, or pleads guilty or nolo contendere to, a
felony or any act amounting to embezzlement, fraud, or theft or involving moral
turpitude (whether or not against the Company or another employee); or (2) is
convicted of, or pleads guilty or nolo contendere to, in a court of competent
jurisdiction, a felony resulting in death or substantial bodily or psychological
harm to, or other act of moral turpitude harming, any person; or (3) willfully
engages in conduct demonstrably and materially injurious to the goodwill and
reputation of the Company; or  (4) willfully causes the Employer other than
pursuant to the advice of the Company’s legal counsel to violate a law which, in
the opinion of the Company’s legal counsel, is reasonable grounds for civil or
criminal penalties against the Company or the Board; or (5) willfully engages in
conduct which constitutes a violation of the established written policies or
procedures of the Company regarding the conduct of its employees, including
policies regarding sexual harassment of employees and use of illegal drugs or
substances; or (6) without due cause fails within 15 days after receipt of
notice to follow any lawful order given by or under direction of the Board; (7)
does not correct within 10 days after receipt of notice any act or omission
that, in the opinion of the Company’s legal counsel, gives rise to a cause of
action by the Company or the Board personally against Executive to specifically
enforce or restrain some action for purpose of avoiding some loss or damage, or
to recover losses or damages, for an amount in excess of $10,000; (8) does not
correct within 30 days after receipt of notice any act of dishonesty against the
Company; or (9) fails within 30 days after receipt of notice to cure any
violations of Executive’s covenants under this Agreement; or (10) intentionally
criticizes, ridicules or disparages the Company or the Board in any
communications or with any customer or client, vendor or supplier, or in any
public statement.








2







--------------------------------------------------------------------------------

[mgpc_ex10z2002.gif] [mgpc_ex10z2002.gif]




(b)

Cooperation. After notice of termination, Executive shall cooperate with the
Company, as reasonably requested by the Company, to effect a transition of
Executive’s responsibilities and to ensure that the Company is aware of all
matters being handled by Executive.




6.

Section 409A.  This Agreement is intended to comply with Section 409A of the
Internal Revenue Code ("Section 409A") or an exemption thereunder and shall be
construed and administered in accordance with Section 409A. Notwithstanding any
other provision of this Agreement, payments provided under this Agreement may
only be made upon an event and in a manner that complies with Section 409A or an
applicable exemption. Any payments under this offer letter that may be excluded
from Section 409A either as separation pay due to an involuntary separation from
service or as a short-term deferral shall be excluded from Section 409A to the
maximum extent permissible. For purposes of Section 409A, each installment
payment provided under this Agreement shall be treated as a separate payment.
Any payments to be made under this Agreement upon a termination of employment
shall only be made upon a "separation from service" under Section 409A.
Notwithstanding the foregoing, the Company makes no representation that the
payments and benefits provided under this Agreement comply with Section 409A and
in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by Executive on
account of non-compliance with Section 409A.  Notwithstanding any other
provision of this Agreement, if any payment or benefit provided to Executive in
connection with termination of employment is determined to constitute
"nonqualified deferred compensation" within the meaning of Section 409A and you
are determined to be a "specified employee" as defined in Section
409A(a)(2)(b)(i), then such payment or benefit shall not be paid until the first
payroll date to occur following the six-month anniversary of Executive’s
termination date (the "Specified Employee Payment Date") or, if earlier, on the
date of your death. The aggregate of any payments that would otherwise have been
paid before the Specified Employee Payment Date shall be paid to Executive in a
lump sum on the Specified Employee Payment Date and thereafter, any remaining
payments shall be paid without delay in accordance with their original schedule.




7.

Employee’s Representations.  Employee represents and warrants to the Company
that Executive: (1) is able to accept employment pursuant to this Agreement
without breaching any legal restrictions on Executive’s activities, such as
non-competition, non-solicitation or other work-related restrictions imposed by
a current or former employer; and (2) will inform the Company about any such
restrictions and provide the Company with as much information about them as
possible, including any agreements between you and your current or former
employer describing such restrictions on your activities; and (3) will not
remove or take any documents or proprietary data or materials of any kind,
electronic or otherwise, with you from your current or former employer to the
Company without written authorization from your current or former employer, nor
will you use or disclose any such confidential information during the course and
scope of your employment with the Company.  If Executive has any questions about
the ownership of particular documents or other information, Executive should
discuss such questions with your former employer before removing or copying the
documents or information.




8.

Conditions Precedent for the Effectiveness of this Agreement.  Notwithstanding
anything in this Agreement to the contrary withstanding, this Agreement shall
not become effective unless and until: (1) Executive files with the Board a
completed Form I-9; and (2) on or prior to December 22, 2019 Executive submits
to the Board acceptable documentation that verifies Executive’s identity and
work authorization.  Executive agrees that the Company has provided Executive
with a copy of Form I-9’s List of Acceptable Documents.




9.

Disability of Executive. The Company may terminate this Agreement without
liability if Executive shall be permanently prevented from properly performing
her essential duties hereunder with reasonable accommodation by reason of
illness or other physical or mental incapacity for a period of more than 120
consecutive days. Upon such termination, Executive shall be entitled to all
accrued but unpaid Base Salary and vacation.




10.

Death of Executive. In the event of the death of Executive during the Employment
Period, the Company’s obligations hereunder shall automatically cease and
terminate; provided, however, that within 15 days the Company shall pay to
Executive’s heirs or personal representatives Executive’s Base Salary and
accrued but unpaid vacation accrued to the date of death and, if the Option has
not been exercised in full at the date of the Executive’s death, advise the
Executive’s fiduciary of the period during which the Option may be exercised.








3







--------------------------------------------------------------------------------

[mgpc_ex10z2002.gif] [mgpc_ex10z2002.gif]




11.

Confidential Information and Invention Assignments. Executive is simultaneously
executing a Confidential Information Agreement (the “Confidential Information
Agreement”). The obligations under the Confidential Information Agreement shall
survive termination of this Agreement for any reason.




12.

Exclusive Employment. During employment with the Company, Executive will not do
anything to compete with the Company’s present or contemplated business, nor
will he or she plan or organize any competitive business activity. Executive
will not enter into any agreement which conflicts with his duties or obligations
to the Company.




13.

Assignment and Transfer. Executive’s rights and obligations under this Agreement
shall not be transferable, other than in the event of Executive’s death, by
assignment or otherwise, and any purported assignment, transfer or delegation
thereof shall be void. This Agreement shall inure to the benefit of, and be
binding upon and enforceable by, any purchaser of substantially all of Company’s
assets, any corporate successor to Company or any assignee thereof.




14.

No Inconsistent Obligations. Executive is aware of no obligations, legal or
otherwise, inconsistent with the terms of this Agreement or with his undertaking
employment with the Company. Executive will not disclose to the Company, or use,
or induce the Company to use, any proprietary information or trade secrets of
others. Executive represents and warrants that he or she has returned all
property and confidential information belonging to all prior employers.




15.

Miscellaneous.




(a)

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of California without regard to conflict of law
principles.




(b)

Entire Agreement. This Agreement contains the entire agreement and understanding
between the Parties and supersedes any prior or contemporaneous written or oral
agreements, representations and warranties between them respecting the subject
matter hereof.




(c)

Amendment. This Agreement may be amended only by a writing signed by Executive
and by a duly authorized representative of the Company.




(d)

Severability. If any term, provision, covenant or condition of this Agreement,
or the application thereof to any person, place or circumstance, shall be held
to be invalid, unenforceable or void, the remainder of this Agreement and such
term, provision, covenant or condition as applied to other persons, places and
circumstances shall remain in full force and effect.




(e)

Construction. The headings and captions of this Agreement are provided for
convenience only and are intended to have no effect in construing or
interpreting this Agreement. The language in all parts of this Agreement shall
be in all cases construed according to its fair meaning and not strictly for or
against the Company or Executive.




(f)

Rights Cumulative. The rights and remedies provided by this Agreement are
cumulative, and the exercise of any right or remedy by either party hereto (or
by its successor), whether pursuant to this Agreement, to any other agreement,
or to law, shall not preclude or waive its right to exercise any or all other
rights and remedies.




(g)

Nonwaiver. No failure or neglect of either party hereto in any instance to
exercise any right, power or privilege hereunder or under law shall constitute a
waiver of any other right, power or privilege or of the same right, power or
privilege in any other instance. All waivers by either party hereto must be
contained in a written instrument signed by the party to be charged and, in the
case of the Company, by an officer of the Company (other than Executive) or
other person duly authorized by the Company.




(h)

Notices. Any notice, request, consent or approval required or permitted to be
given under this Agreement or pursuant to law shall be sufficient if in writing,
and if and when sent by certified or





4







--------------------------------------------------------------------------------

[mgpc_ex10z2002.gif] [mgpc_ex10z2002.gif]




registered mail, with postage prepaid, to Executive’s residence (as noted in the
Company’s records), or to the Company’s principal office, as the case may be.




(i)

Assistance in Litigation. Executive shall, during and after termination of
employment, upon reasonable notice, furnish such information and proper
assistance to the Company as may reasonably be required by the Company in
connection with any litigation in which it or any of its subsidiaries or
affiliates is, or may become a party; provided, however, that such assistance
following termination shall be furnished at mutually agreeable times and for
mutually agreeable compensation.




(k)

Dispute Resolution. Any controversy, claim or dispute arising out of or relating
to this Agreement or the employment relationship, either during the existence of
the employment relationship or afterwards, between the parties hereto, their
assignees, their affiliates, their attorneys, or agents, shall be settled solely
and exclusively by a court of competent jurisdiction located in Los Angeles,
California. The Parties agree to accept the decision of the court of initial
impression and not to appeal that decision. Such decision shall be final and
conclusive. Each Party will bear its/her own attorneys’ fees, costs and expert
witness fees.




IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
set forth above.







Moregain Pictures, Inc.







By:

/s/ Jesse Weiner

      

Name: Jesse Weiner

     

Title: Chief Executive Officer







AGREED AND ACCEPTED:







/s/ Alexandra Yeung

Alexandra Yeung








5





